Exhibit PRESS RELEASE INX Announces Increasing Senior Credit Facility To $60 Million HOUSTON(BUSINESS WIRE)June 4, 2008INX Inc. (Nasdaq: INXI) today announced that it has increased its senior credit facility with Castle Pines Capital LLC (CPC) used primarily for inventory financing and working capital requirements to $60 million from $50 million. Commenting on the new credit facility, Brian Fontana, INX’s Chief Financial Officer stated “We are pleased with our long-term, close working relationship with Castle Pines Capital and their continued support of our business objectives. The increased capacity under our primary operating credit facility will provide for continued future growth and liquidity needs.” “INX has grown substantially since we began our financing relationship in 2005.We are pleased to increase our financial capacity to INX, which provides them with the capital they require in order to continue their impressive growth” said Jim Merrill, CPC’s Senior Vice President. ABOUT INX INC.: INX Inc. (NASDAQ:INXI - News) is a network infrastructure professional services firm delivering best-of-class “Business Ready Networks” to enterprise organizations. We offer a full suite of Advanced Technology solutions that support the entire life-cycle of IP Communications systems. Services include design, implementation and support of IP network infrastructure for enterprise organizations including routing and switching, IP Telephony, messaging, wireless, network storage and security. Operating in a highly focused manner provides a level of expertise that enables us to better compete in the markets we serve. Our customers for enterprise-level Cisco-centric advanced technology solutions include large enterprises organizations such as corporations, public schools as well as federal, state and local governmental agencies. Because we have significant experience implementing and supporting the critical technology building blocks of IP Telephony systems and other IP Communications advanced technology solutions for enterprises, we believe we are well positioned to deliver superior solutions and services to our customers.
